IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-50605
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CURTIS M. SHUBIN,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. SA-96-CR-138-1
                        - - - - - - - - - -
                            May 29, 1998
Before JONES, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Curtis M. Shubin appeals his conviction and sentence for

possession of a firearm by a convicted felon, a violation of 18

U.S.C. § 922(g)(1).

     Shubin contends that the district court erred in denying him

a full three-point offense-level reduction for acceptance of

responsibility under U.S.S.G. § 3E1.1(b)(1).   Because Shubin has

not demonstrated that he “timely provid[ed] complete information

to the government concerning his own involvement in the offense,”

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-50605
                               -2-

the district court did not abuse its discretion in denying him

the full § 3E1.1(b) reduction.   See United States v. Mills, 9

F.3d 1132, 1136 (5th Cir. 1993); United States v. Gonzales, 19

F.3d 982, 983 (5th Cir. 1994); § 3E1.1(b)(1).

     Shubin’s argument that 18 U.S.C. § 922(g) is

unconstitutional is foreclosed by this court’s holding in United

States v. Rawls, 85 F.3d 240, 242-43 (5th Cir. 1996).

     AFFIRMED.